Motion Granted; Order filed October 6, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00456-CV
                                    ____________

                             TOMMY LE, Appellant

                                          V.

                ERNESTO ANTONIO VILLATORO, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-65323

                                      ORDER

   On August 4, 2022, we abated this appeal and referred the dispute to mediation. On
September 30, 2022, appellant filed an unopposed motion requesting that we continue the
 abatement of this appeal to allow more time for mediation. That motion is GRANTED.
       The appeal is abated, treated as a closed case, and removed from this court’s
active docket until December 5, 2022. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.
                                   PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.